Citation Nr: 0505949	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMANDED

The veteran served on active duty from March 1975 to March 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for residuals of a pilonidal cyst, rated 10 
percent disabling.

The veteran filed his initial claim for service connection in 
March 2002.  In an April 2002 claims form the veteran 
described his disorder as, "polidomial cyst. (cysts on 
buttocks)."  

Medical records dated in December 2001 note that the veteran 
had a pilonidal cyst excision in 1985 and had had multiple 
recurrent "perirectal" ischial fossa abscesses requiring 
frequent incision and drainage (I&D).  On examination the 
veteran had a large fluctuant area at 3 o'clock into the 
ischial fossa.  In January 2002 the veteran had an I&D of an 
abscess on the right  buttock.  In September 2002 it was 
noted that he had continuous drainage from perianal cysts 
which appear in different locations on the buttocks and that 
he had undergone I&D of a cyst on the left buttock cheek two 
weeks previously.

In an October 2002 VA examination, the veteran reported that 
he had recurring pilonidal cysts for which he had surgery 
during service.  In recent months it has gotten worse and he 
had recurrent "boils" with drainage at least every 2 months 
requiring lancing and antibiotics administered through the 
VAMC.  This was necessary 4 times in the past year requiring 
packing for the drainage at home.  The examiner noted a 3-
inch well-healed scar in the pilonidal area.  There was no 
active drainage at the time of examination.  However, there 
was acute tenderness and fluctuation in the pilonidal area 
indicating the presence of infection beneath the skin about 
ready to drain.  The diagnosis was chronic, recurring, 
draining pilonidal cyst, buttocks.

In a November 2004 Travel Board hearing, the veteran offered 
testimony in support of his claim for a rating in excess of 
10 percent for the cyst disorder.  He testified that he had 
constant infections, pain, and drainage.  He had to have 
boils lanced on a continuous basis.  The representative 
indicated additional treatment records from December 2001 
through October 2003 at the VAMC Durham, North Carolina.  

It appears that the veteran suffers from two distinct 
conditions, one being anal fissures, identified as multiple 
recurrent perirectal ischial fossa abscesses, and the other 
being pilonidal cysts.  The Board finds that the veteran 
should be afforded a VA examination to determine the proper 
diagnosis or diagnoses of his cyst disorder or disorders.

In addition the service representative noted that the veteran 
had continued treatment to the present time through the VAMC 
outpatient Clinic in Durham, North Carolina.  These records 
should be obtained and added to the claims file prior to the 
adjudication of the claim.  As such, the RO should request 
any recent treatment records for the veteran's pilonidal cyst 
disorder from the VA clinic since December 2001.

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following actions:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his cyst disorder since December 
2001.  The RO should obtain medical 
records from all identified sources, 
including treatment records from the 
Durham, North Carolina, VAMC since 
December 2001.

2.  After completion of the above, the RO 
should arrange for the veteran to undergo 
an examination by a specialist with the 
appropriate expertise to determine the 
current nature and severity of the 
residuals of the pilonidal cyst, to 
include whether these residuals include 
perirectal ischial fossa abscesses or any 
other anal disabilities.  The claims file 
must be made available to the examiner.  
The examiner should elicit a detailed 
history from the veteran regarding his 
pilonidal cyst problems during service 
and after service.  The examiner should 
complete the "Rectum and Anus" 
Disability Examination Worksheet.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  
Unretouched color photographs should be 
obtained.  The examiner should comment on 
the frequency and duration of abscesses 
and/or cysts and the recommended 
treatment.  The examiner should also 
offer an opinion as to whether any other 
identified anal conditions, including 
anal fissures or perirectal ischial fossa 
abscesses, are etiologically related to 
the veteran's pilonidal cyst, treatment 
therefore or residuals thereof.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

